Citation Nr: 1108045	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-17 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in Canandaigua, New York


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment for abdominal pain secondary to a first degree heart block, incurred on February 13, 2006, at Albany Medical Center (Albany).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran is the individual who received medical treatment on February 13, 2006, at Albany.  The appellant in this case is Albany, or the medical center at which this treatment was administered.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision by the VAMC located in Canandaigua, New York, which denied a claim for entitlement to reimbursement for, or payment of, unauthorized medical expenses incurred on February 13, 2006, at Albany.

The appellant indicated on the June 2007 VA Form 9 Appeal that she wanted to be scheduled for a hearing before a member of the Board.  The appellant was scheduled for such a hearing for September 7, 2010.  However, she indicated in an August 2010 statement that she would not be attending the hearing and withdrew the hearing request.  As such, the Board may proceed to the merits of the claim. 

The Board notes that additional medical evidence was received after the May 2007 statement of the case (SOC) was issued.  However, as this medical evidence is duplicative of medical evidence previously submitted, the Board may proceed to adjudicate the claim with no prejudice to the appellant.    


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for abdominal pain secondary to a first degree heart block on February 13, 2006, at Albany.

2.  The evidence of record reflects that a VA facility was feasibly available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses for treatment for abdominal pain secondary to a first degree heart block, incurred on February 13, 2006, at Albany have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).
	
The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be submitted by the claimant and which portion of the evidence VA will attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  According to the Court, however, because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to her case.  The appellant was, in fact issued a VCAA letter in April 2007, which informed the appellant that additional information or evidence was needed to support her claim, and attached a copy of VCAA statutes and regulations.  Additionally, the May 2007 SOC provided the appellant with the governing laws and regulations, as well as the basis for the denial of her claim.  The appellant was provided several opportunities to provide pertinent evidence in support of her claim.  Further development and further expending of VA's resources is not warranted.  The Board's decision to proceed in adjudicating this claim does not therefore prejudice the appellant in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Analysis

The appellant is seeking payment or reimbursement for the cost of unauthorized private medical expenses incurred by the Veteran for abdominal pain secondary to a first degree heart block on February 13, 2006, at Albany.  Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2010).  The appellant has asserted that the Veteran was brought to the emergency room via an ambulance from assisted living.  See notice of disagreement (NOD), April 2007.  The appellant asserts that the Veteran was unable to provide information to the facility and there was no legal guardian to provide information either.  The appellant asserts that Albany was not able to refuse the Veteran care since she was an emergency patient and there were Emergency Medical Treatment and Active Labor Act (EMTALA) considerations.    

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the Court noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  The Veteran in Smith argued that his non-VA care was authorized because his VA treating physician had informed him that arrangements were made for him to be treated at a non-VA medical facility.  The Court, in rejecting that contention, observed that the advice of a doctor to go to a non-VA hospital is not the specific type of authorization of payment contemplated in the VA regulation.  In this case, there is no evidence that proper authorization was obtained pursuant to 38 C.F.R. § 17.54 for payment of the private medical expenses incurred on February 13, 2006, nor does the appellant assert that proper authorization was obtained.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability (does not apply outside of the States, Territories, and possessions of the United States, the District of Columbia, and the Commonwealth of Puerto Rico); (4) For any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1008 (2010).  

Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility.

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2010).

In addition, a Veteran is required to file a claim within 90 days of the latest of the following: 1) July 19, 2001; 2) the date that the Veteran was discharged from the facility that furnished the emergency treatment; 3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or 4) the date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  See 38 C.F.R. § 17.1004 (2010).  

The record reflects that the Veteran presented to Albany on February 13, 2006, with complaints of abdominal and shortness of breach.  The Veteran was noted as having a distended abdomen.  The Veteran underwent a series of tests, to include a CT body scan and an EKG/ECG.  The Veteran was diagnosed with abdominal pain secondary to first degree heart block.  X-rays of the chest and a CT of the abdomen and pelvis revealed a large hiatal hernia with no other abnormality seen.   

With regard to payment or reimbursement of unauthorized medical expenses incurred in non-VA facilities under 38 U.S.C.A. § 1728, the Board notes that is appears from the evidence of record that a VA facility was feasibly available.  Specifically, the Veteran's guardian indicated in a February 2007 statement that the VA Stratton Hospital and Albany Medical Center are directly across the street from one another.  Moreover, the appellant does not argue that a VA facility was not feasibly available.  The crux of the appellant's argument is that the Veteran was unable to provide direction as to where she should be treated and there was no legal guardian present to provide such information, not that a VA facility was not feasibly available to treat the Veteran.  However, while the Board is sympathetic regarding the circumstances surrounding the Veteran's admission, it nevertheless appears that a VA facility was feasibly available, and, due to the close proximity of the facilities, an attempt to use the VA facility beforehand for the services required would have been reasonable, sound, wise, or practicable, the Board finds that reimbursement is not available under the provisions of 38 U.S.C.A. § 1728(c).  

For the same reason, the Board finds that reimbursement is also not available under the provisions of 38 U.S.C.A. § 1725(c).  As noted above, 38 U.S.C.A. § 1725(c) requires that a VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).  As discussed above, the nearest available VA medical center was apparently across the street from Albany.  Therefore, as it appears that a VA facility was feasibly available, and, due to the close proximity of the facilities, there is no indication that an attempt to use the VA facility beforehand would not have been considered reasonable by a prudent layperson, the Board finds that reimbursement is not available under the provisions of 38 U.S.C.A. § 1725(c).  
The Board has considered the appellant's argument that the Veteran was brought to the emergency room via an ambulance and was unable to provide information to the facility, and there was no legal guardian to provide such information.  The appellant has further argued that Albany was not able to refuse the Veteran care since she was an emergency patient and there were EMTALA considerations.  Moreover, it was argued in the June 2007 VA Form 9 Appeal that the Veteran was an emergency patient with no one advising Albany of potential VA entitlement on her behalf.  In a February 2007 statement submitted by the Veteran's guardian, it was further asserted that the Veteran was taken to Albany as a result of negligence on the part of the previous guardian, who she believes did not properly inform the Veteran's assisted living facility where the Veteran should be taken in case of an emergency.  Essentially, the appellant appears to be arguing that the Veteran was treated at this private facility because Albany was unaware that the Veteran could have or should have been taken to the VA facility across street and that this lack of knowledge was beyond the appellant's control.  However, while the Board may be sympathetic to his argument, an alleged misunderstanding or lack of information cannot provide a basis for awarding medical reimbursement under the criteria set forth above.

In summary, for the reasons stated above, reimbursement for medical treatment received on February 13, 2006, under the provisions of 38 U.S.C.A. § 1725 and § 1728 must be denied.




ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for treatment for abdominal pain secondary to a first degree heart block, incurred on February 13, 2006, at Albany is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


